DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 23 February 2020.
Claims 1, 5, 8-10, 12-14, 16, and 20-21 have been amended.
Claim 6 has been cancelled.
Claim 21 has been added.
Claims 1-5 and 7-21 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the §112 rejections have been fully considered, and in light of the amendments, are persuasive.  As such the rejection has been withdrawn.
Applicant’s arguments with respect to the Bollinger reference have been fully considered but are not persuasive.  Here, it is a combination of references that read upon the instant claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bollinger is able to create the graphs by “import[ing] the member profiles and then extracts certain 
Applicant's remaining arguments regarding the prior art rejection have been fully considered but they are moot on grounds of new rejection as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “relating to vectors” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550) further in view of Bollinger et al. (US PG Pub. 2017/0060920).

As per claim 1, Lin discloses a device, comprising: one or more processors to (hardware, software, module, processor, Lin ¶35 and Fig. 2): 
receive data regarding a set of entities (The access module 202 accesses sets of skills stored on the database 16 of the social networking system 10.  In various example embodiments, the access module 202 accesses a set of member profiles of the social networking system 10 to access the sets of skills, while in other embodiments, the access module 202 accesses the set of skills in a separate database or separate portion of database 16, such that the entirety of the skills identified for all members of the social networking system 10 are represented in the separated database or portion of database 16.  In some embodiments, the access module 202 accesses the sets of skills via a network connection between the social networking system 10 and the skills clustering machine 22, where the skills clustering machine 22 is implemented in a standalone or otherwise networked relationship to the social networking system 10, Lin ¶36); 
pre-process the data regarding the set of entities to convert a portion of the data from an unstructured format to a structured format (The matrix module 204 generates a skills matrix for the set of skills stored on the database 16.  The matrix module 204 may generate the matrix such that each of the skills represented in the set of skills is correlated with each of the other skills in the set of skills.  For example, in some instances, the skills matrix is represented as an array of skills with each skill serving as a column and a row of the array.  In various embodiments, the skills matrix is not explicitly constructed, but pair-wise similarity is determined among co-occurring skills of the set of skills, Lin ¶37); 
wherein the one or more processors, when pre-processing the data, are to: 
generate, based on skills specified by the data and using an item based collaborative filtering technique (In operation 306, the identification module 206 identifies a set of co-occurrences among the set of skills associated with a set of member profiles.  In some instances, the identification module 206 may use collaborative filtering operations to identify co-occurrences.  In some embodiments, the identification module 206 may identify the set of co-occurrences by parsing the set of member profiles to determine if two skills co-occur on a member's profile.  The identification module 206 may , 
a skill relationship matrix that identifies skills associated with a threshold similarity between the skills identified by the skill relationship matrix (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48) (Examiner note: The matrices of Lin are created prior to a clustering aspect, thus reading upon the “pre-process” aspect of the claims): 
automatically evaluate the network representation of the data, using a set of network analysis techniques, to determine a set of recommendations relating to the set of entities (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables ; 
update the user interface to provide the set of recommendations (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31); and 
communicate with the client device to cause the user interface to be provided for display via the client device (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31).
Both the Lin and the Bollinger references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose generate, after pre-processing the data, a network representation of the data based on the skill relationship matrix, the network representation including a plurality of nodes representing characteristics of the data and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the characteristics of the data including skills, and the plurality of edges being associated with corresponding edge weights that represent similarity between the skills communicate with a client device to cause a user interface to be displayed via the client device, the user interface displaying information identifying the network representation, the plurality of nodes, and the plurality of edges.
However, Bollinger teaches generate, after pre-processing the data, a network representation of the data based on the skill relationship matrix, the network representation including a plurality of nodes representing characteristics of the data and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the characteristics of the data including skills, and the plurality of edges being associated with corresponding edge weights that represent similarity between the skills communicate with a client device to cause a user interface to be displayed via the client device, the user interface displaying information identifying the network representation, the plurality of nodes, and the plurality of edges (constructs graph based upon extracted attributes, Example methods and systems are directed to determining various economic graph indices and, in particular, to systems and methods that leverage a graph analytic engine and framework to determine values assigned to graph nodes extracted from one or more member profiles, and visualizing said values to correlate skills, geographies, and industries.  The disclosed embodiments include a client-server architecture where a social networking server has access to a social graph of its social networking members.  The social networking server includes various modules and engines that import the member profiles and then extracts certain defined attributes from the member profiles, such as employer (e.g., current employer and/or past employers), identified skills, educational institutions attended, and other such defined attributes, Bollinger ¶17-¶19 and Fig. 4-Fig. 6; The graph analytic engine 214 is configured to determine values for one or more nodes 224-228 and one or more edges 230 for one or more graphs of the graphs constructed by the graph construction module 216.  In this regard, the graph analytic engine 214 may be configured as an extension to GraphX or may be a standalone module configured to receive inputs from, and provide outputs to, the data processing engine 212 and/or the graph construction module 216, ¶52).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Bollinger’s social graphs in Lin’s system to improve the system and method 
The motivation being that one of the challenges facing industries and cities today is retaining talented individuals and employees.  In particular, a city may produce talented individuals, but if it fails to retain those individuals, that city is less likely to develop an industry corresponding to the individuals' talents.  For example, cities in Nebraska or Iowa may be producing talented computer engineers and scientists, but these individuals are moving to San Jose, Calif. and other parts of "Silicon Valley" as Nebraska and Iowa do not have the same industrial base as Silicon Valley.  Knowing where individuals are being drawn to, and in what industries, can help city and state planners better understand the economic landscape, and formulate policies that retain these talented individuals and generate industries geared toward their talents (Bollinger ¶4). 

As per claim 2, Lin and Bollinger disclose as shown above with respect to claim 1.  Lin further discloses where the one or more processors are further configured to: determine a set of first order relationships between each pair of connected nodes of the plurality of nodes, a first order relationship, of the set of first order relationships, relating to a similarity of a first characteristic corresponding to a first node, of the plurality of nodes, to a second characteristic corresponding to a second node of the plurality of nodes; and generate the plurality of edges based on the set of first order relationships, the first node being connected to the second node by an edge, of the plurality of edges, associated with an edge weight relating to the first order relationship (cut between clusters and sub-clusters, Lin ¶54-¶66; see also first set of co-occurrences, ¶73 and score thereof, ¶97).

As per claim 5, Lin and Bollinger disclose as shown above with respect to claim 1.  Lin further discloses where the set of entities are a set of job applicants and the characteristics are a set of skills; and where the one or more processors, when automatically evaluating the network representation of the data to determine the set of recommendations, are further configured to: automatically evaluate the network representation to determine a particular recommendation, of the set of recommendations, relating to identifying a particular job applicant associated with a first one or more skills, of the set of skills, satisfying another threshold similarity to a second one or more skills for a particular job (skills, Lin ¶36; used to organize the matrix including metadata, ¶98; for member profile as a set of search results, ¶101).

As per claim 7, Lin and Bollinger disclose as shown above with respect to claim 1.  Lin further discloses where the one or more processors are further configured to: crawl a wide area network to obtain one or more natural language corpuses relating to the set of entities; and perform a natural language processing technique on the one or more natural language corpuses to determine the data regarding the set of entities (Methods and systems described herein may increase visibility of member profiles of a social networking system in search results on the social networking system or other search engines operating on a network such as the Internet.  As described in more detail below, the methods and systems of the present disclosure may enable mining of additional data from member profiles previously where the data was previously unavailable, Lin ¶19; natural language processing, ¶49).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550) and Bollinger et al. (US PG Pub. 2017/0060920) further in view of Assom et al. (US PG Pub. 2015/0169758).

As per claim 3, Lin and Bollinger disclose as shown above with respect to claim 1.  
Lin, Bollinger, and Assom references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose where the one or more processors are further configured to: determine a second order relationship between a first characteristic corresponding to a first node and a second characteristic corresponding to a second node, the second order relationship being based on a plurality of first order relationships corresponding to a shortest path between the first node and the second node in the network representation of the data.
However, Assom teaches where the one or more processors are further configured to: determine a second order relationship between a first characteristic corresponding to a first node and a second characteristic corresponding to a second node, the second order relationship being based on a plurality of first order relationships corresponding to a shortest path between the first node and the second node in the network representation of the data (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶74; graphs can be users’ skills, ¶16; matching skills with people from LinkedIn, ¶25).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Assom’s method of determining a shortest path Lin and Bollinger’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that the knowledge management in the big-data environment still suffers from unsolved problems, such as combining a plurality of databases and multiple information layers into a single structure, in such a way that complexity of semantic information is organized to allow accessibility to the contextual relationships for any entity, including the least popular.  Moreover, a method to organize the proximity of contextual relationships and to access recommendations of an entity for any possible context characterizing a type of entity is still missing in the art. (Assom ¶41-¶42).

As per claim 4, Lin, Bollinger, and Assom disclose as shown above with respect to claim 3.  Assom further teaches where the shortest path corresponds to at least one of: a largest aggregate edge weight of edges connecting the first node to the second node, or a shortest quantity of edges connecting the first node to the second node (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶72-¶78).

Claims 8-11, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550) further in view of Bollinger et al. (US PG Pub. 2017/0060920) and Wang et al (US PG Pub. 2018/0253655).

As per claim 8, Lin discloses a method, comprising (hardware, software, module, processor, Lin ¶35 and Fig. 2):  
determining, by a device, entity information regarding a set of entities, the set of entities including at least one of a set of potential job applicants to an organization or a set of employees of the organization (The access module 202 accesses sets of skills stored on the database 16 of the social networking system 10.  In various example embodiments, the access module 202 accesses a set of member profiles of the social networking system 10 to access the sets of skills, while in other embodiments, the access module 202 accesses the set of skills in a separate database or separate portion of database 16, such that the entirety of the skills identified for all members of the social networking system 10 are represented in the separated database or portion of database 16.  In some embodiments, the access module 202 accesses the sets of skills via a network connection between the social networking system 10 and the skills clustering machine 22, where the skills clustering machine 22 is implemented in a standalone or otherwise networked relationship to the social networking system 10, Lin ¶36; see also metadata, ¶100-¶101); 
pre-processing, by the device, the entity information to convert a portion of the entity information from an unstructured format to a structured format, wherein pre-processing the entity information comprises (The matrix module 204 generates a skills matrix for the set of skills stored on the database 16.  The matrix module 204 may generate the matrix such that each of the skills represented in the set of skills is correlated with each of the other skills in the set of skills.  For example, in some instances, the skills matrix is represented as an array of skills with each skill serving as a column and a row of the array.  In various embodiments, the skills matrix is not explicitly constructed, but pair-wise similarity is determined among co-occurring skills of the set of skills, Lin ¶37) 
generating, based on skills specified by the entity information, and using an item based collaborative filtering technique (In operation 306, the identification module 206 identifies a set of co-occurrences among the set of skills associated with a set of member profiles.  In some instances, the identification module 206 may use collaborative filtering operations to identify co-occurrences.  In some embodiments, the identification module 206 may identify the set of co-occurrences by parsing the set of member profiles to determine if two skills co-occur on a member's profile.  The identification module 206 may parse the set of skills based on matching instances of skills within member profiles (e.g., , 
a skill relationship matrix that identifies skills associated with a threshold similarity between the skills identified by the skill relationship matrix (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48) (Examiner note: The matrices of Lin are created prior to a clustering aspect, thus reading upon the “pre-process” aspect of the claims);
automatically evaluating, by the device, the skill network using a set of network analysis techniques (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to ;
updating, by the device, the user interface to display information identifying the role recommendation (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31); 
Both the Lin and Bollinger references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose generating, by the device, after the pre-processing, and based on the skill relationship matrix, a skill network representing a set of first order relationships and a set of higher order relationships between pairs of skills of a set of skills, the skill network including a plurality of nodes representing characteristics of the set of skills and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the plurality of edges being associated with corresponding edge weights that represent similarity between the pairs of skills of the set of skills displaying, by the device, a user interface that displays information identifying the skill network, the set of first order relationships, and the set of higher order relationships.
However, Bollinger teaches generating, by the device, after the pre-processing, and based on the skill relationship matrix, a skill network representing a set of first order relationships and a set of higher order relationships between pairs of skills of a set of skills, the skill network including a plurality of nodes representing characteristics of the set of skills and a plurality of edges connecting at least some of the plurality of nodes and representing a relationship between each pair of connected nodes of the plurality of nodes, the plurality of edges being associated with corresponding edge weights that represent similarity between the pairs of skills of the set of skills displaying, by the device, a user interface that displays information identifying the skill network, the set of first order relationships, and the set of higher order relationships (constructs graph based upon extracted attributes, Example methods and systems are directed to determining various economic graph indices and, in particular, to systems and methods that leverage a graph analytic engine and framework to determine values assigned to graph nodes extracted from one or more member profiles, and visualizing said values to correlate skills, geographies, and industries.  The disclosed embodiments include a client-server architecture where a social networking server has access to a social graph of its social networking members.  The social networking server includes various modules and engines that import the member profiles and then extracts certain defined attributes from the member profiles, such as employer (e.g., current employer and/or past employers), identified skills, educational institutions attended, and other such defined attributes, Bollinger ¶17-¶19 and Fig. 4-Fig. 6; The graph analytic engine 214 is configured to determine values for one or more nodes 224-228 and one or more edges 230 for one or more graphs of the graphs constructed by the graph construction module 216.  In this regard, the graph analytic engine 214 may be configured as an extension to GraphX or may be a standalone module configured to receive inputs from, and provide outputs to, the data processing engine 212 and/or the graph construction module 216, ¶52).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Bollinger’s social graphs in Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that one of the challenges facing industries and cities today is retaining talented individuals and employees.  In particular, a city may produce talented individuals, but if it fails to retain those individuals, that city is less likely to develop an industry corresponding to the individuals' talents.  For example, cities in Nebraska or Iowa may be producing talented computer engineers and scientists, but these individuals are moving to San Jose, Calif. and other parts of "Silicon Valley" as Nebraska and Iowa do not have the same industrial base as Silicon Valley.  Knowing where individuals are being drawn to, and in what industries, can help city and state planners better understand the economic landscape, and formulate policies that retain these talented individuals and generate industries 
Both the Lin, Bollinger, and Wang references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose determining, by the device, and based on the automatic evaluation a role recommendation for one or more entities of the set of entities, the role recommendation identifying a recommended role for the one or more entities, the recommended role being a new role or a change to a role for the one or more entities; performing, by the device and based upon the role recommendation, an action associated with the recommended role.
However, Wang teaches determining, by the device, and based on the automatic evaluation a role recommendation for one or more entities of the set of entities, the role recommendation identifying a recommended role for the one or more entities, the recommended role being a new role or a change to a role for the one or more entities; performing, by the device and based upon the role recommendation, an action associated with the recommended role (the social networking system uses member skill data for a plurality of uses, including, but not limited to, identifying job listings that would be appropriate for a member, identifying courses that might help a member add to his or her skill list, identifying common skills for a geographic location or educational institution for recruiting purposes, and so on.  However, skill data is most useful if it is correctly organized and categorized, Wang ¶16; vector comparison for recommendations in a ranked list, ¶45; see also ¶34 and ¶82-¶84 as the system generates the vectors based upon the skills).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wang’s method of providing course recommendations in Bollinger and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods of organizing skills for recommendations for users (Wang ¶16).

As per claim 9, Lin, Bollinger, and Wang disclose as shown above with respect to claim 8.  Lin  where generating the skill network comprises: processing the entity information using a recommender technique to determine a subset of skills, of the set of skills, satisfying another threshold similarity to a particular skill of the set of skills (cut between clusters and sub-clusters, Lin ¶54-¶66; see also first set of co-occurrences, ¶73 and score thereof, ¶97).

As per claim 10, Lin, Bollinger, and Wang disclose as shown above with respect to claim 8.  Lin further discloses determining a similarity score for the pairs of skills; and generating the skill network based on the similarity score for the pairs of skills (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48).

As per claim 11, Lin, Bollinger, and Wang disclose as shown above with respect to claim 10. Lin where the similarity score is a cosine similarity score relating to vectors associated with the pairs of skills (cosine similarity, Lin ¶38).

As per claim 14, Lin, Bollinger, and Wang disclose as shown above with respect to claim 8. Wang further teaches where performing the action comprises: identifying a training program for the one or more entities; obtaining the training program; and providing the training program for display via one or more client devices associated with the one or more entities (course recommendation based upon the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wang’s method of providing course recommendations in Bollinger and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods of organizing skills for recommendations for users (Wang ¶16).

As per claim 16, Lin discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (hardware, software, module, processor, Lin ¶35 and Fig. 2): 
obtain entity information regarding a set of entities from a set of data sources, the set of entities including at least one of a set of potential job applicants to an organization or a set of employees of the organization (The access module 202 accesses sets of skills stored on the database 16 of the social networking system 10.  In various example embodiments, the access module 202 accesses a set of member profiles of the social networking system 10 to access the sets of skills, while in other embodiments, the access module 202 accesses the set of skills in a separate database or separate portion of database 16, such that the entirety of the skills identified for all members of the social networking system 10 are represented in the separated database or portion of database 16.  In some embodiments, the access module 202 accesses the sets of skills via a network connection between the social networking system 10 and the skills clustering machine 22, where the skills clustering machine 22 is implemented in a standalone or otherwise networked relationship to the social networking system 10, Lin ¶36); 
pre-process the entity information to convert a portion of the entity information from an unstructured format to a structured format, wherein the one or more processors, when pre-processing the entity information, are to (The matrix module 204 generates a skills matrix for the set of skills stored on the database 16.  The matrix module 204 may generate the matrix such that each of the skills represented in the set of skills is correlated with each of the other skills in : 
generate, based on skills specified by the entity information and using an item based collaborative filtering technique, 
a skill relationship matrix that identifies skills associated with a threshold similarity between the skills identified by the skill relationship matrix  (For example, a series of map-reduce operations may be performed using member profiles of the social networking system 10 as input.  Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.  The result of the derived Jaccard similarities may be understood as a graph adjacency matrix.  Once generated, the matrix module 204 may store the matrix on the database 16, or on any other suitable database or within any suitable data structure accessible by the skills clustering machine 22, Lin ¶37; the identification module 206 uses cosine similarity, such as by calculating a Jaccard similarity coefficient or the Jaccard index.  In some embodiments, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills, as discussed in more detail below.  In some instances the co-occurrence scores may be understood as a metric to measure similarity among skills, ¶38; see also ¶47-¶48) (Examiner note: The matrices of Lin are created prior to a clustering aspect, thus reading upon the “pre-process” aspect of the claims), 
generate, after pre-processing the entity information and based on the skill relationship matrix, a skill network representing a set of first order relationships and a set of higher order relationships between pairs of skills of a set of skills 
update the user interface to provide the role recommendation (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31);
provide, via the user interface, information identifying the role recommendation (In some embodiments, standardized sets of skills and validated skills clusters may facilitate generation of talent indexes, identifying talent by skill sets across varying geographical locations, identification of members for available positions, generating market research reports, and generating robust and validated skills clusters.  In some instances, skills clustering enables generation of skills reports to suggest additional skills to supplement current member skill sets, ¶24; Such information may be used, for example, by one or more recommendation engines to tailor the content presented to a particular member, and generally to tailor the user experience for a particular member, ¶31).
Both the Lin and Bollinger references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose the skill network including a set of nodes representing the set of skills and a set of edges representing the first order relationships between skills of the set of skills, the set of edges being associated with corresponding edge weights that represent similarity between the pairs of skills of the set of skills; cause a user interface to be displayed via a user device, the user interface displaying information identifying the skill network, the set of nodes, and the set of edges, automatically evaluate the skill network using a set of network analysis techniques.
However, Bollinger teaches the skill network including a set of nodes representing the set of skills and a set of edges representing the first order relationships between skills of the set of skills, the set of edges being associated with corresponding edge weights that represent similarity between the pairs of skills of the set of skills; cause a user interface to be displayed via a user device, the user interface displaying information identifying the skill network, the set of nodes, and the set of edges, automatically evaluate the skill network using a set of network analysis techniques (constructs graph based upon extracted attributes, Example methods and systems are directed to determining various economic graph indices and, in particular, to systems and methods that leverage a graph analytic engine and framework to determine values assigned to graph nodes extracted from one or more member profiles, and visualizing said values to correlate skills, geographies, and industries.  The disclosed embodiments include a client-server architecture where a social networking server has access to a social graph of its social networking members.  The social networking server includes various modules and engines that import the member profiles and then extracts certain defined attributes from the member profiles, such as employer (e.g., current employer and/or past employers), identified skills, educational institutions attended, and other such defined attributes, Bollinger ¶17-¶19 and Fig. 4-Fig. 6; The graph analytic engine 214 is configured to determine values for one or more nodes 224-228 and one or more edges 230 for one or more graphs of the graphs constructed by the graph construction module 216.  In this regard, the graph analytic engine 214 may be configured as an extension to GraphX or may be a standalone module configured to receive inputs from, and provide outputs to, the data processing engine 212 and/or the graph construction module 216, ¶52).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Bollinger’s social graphs in Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that one of the challenges facing industries and cities today is retaining talented individuals and employees.  In particular, a city may produce talented individuals, but if it fails to retain those individuals, that city is less likely to develop an industry corresponding to the individuals' talents.  For example, cities in Nebraska or Iowa may be producing talented computer engineers and scientists, but these individuals are moving to San Jose, Calif. and other parts of "Silicon Valley" as Nebraska and Iowa do not have the same industrial base as Silicon Valley.  Knowing where individuals are being drawn to, and in what industries, can help city and state planners better understand the 
Both the Lin, Bollinger, and Wang references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose determine a role recommendation based on the automatic evaluation, the role recommendation identifying a role for an entity of the set of entities, the entity being associated with a first subset of skills, the role being associated with a second subset of skills including at least one skill not included in the first subset of skills, the at least one skill having another threshold similarity to a corresponding at least one skill of the first subset of skills.
However, Wang teaches determine a role recommendation based on the automatic evaluation, the role recommendation identifying a role for an entity of the set of entities, the entity being associated with a first subset of skills, the role being associated with a second subset of skills including at least one skill not included in the first subset of skills, the at least one skill having another threshold similarity to a corresponding at least one skill of the first subset of skills (the social networking system uses member skill data for a plurality of uses, including, but not limited to, identifying job listings that would be appropriate for a member, identifying courses that might help a member add to his or her skill list, identifying common skills for a geographic location or educational institution for recruiting purposes, and so on.  However, skill data is most useful if it is correctly organized and categorized, Wang ¶16; vector comparison for recommendations in a ranked list, ¶45; see also ¶34 and ¶82-¶84 as the system generates the vectors based upon the skills).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wang’s method of providing course recommendations in Bollinger and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods of organizing skills for recommendations for users (Wang ¶16).

As per claim 18, Lin, Bollinger, and Wang disclose as shown above with respect to claim 16.  Lin further discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide information identifying the set of higher order relationships (skills, Lin ¶36; used to organize the matrix including metadata, ¶98; for member profile as a set of search results, ¶101).

As per claim 19, Lin, Bollinger, and Wang disclose as shown above with respect to claim 16.  Lin further discloses where the one or more instructions, that cause the one or more processors to obtain the entity information, cause the one or more processors to: obtain the entity information from at least one of: a data source of an enterprise-level data, a data source of an external entity data, or a data source of an internal entity data (Methods and systems described herein may increase visibility of member profiles of a social networking system in search results on the social networking system or other search engines operating on a network such as the Internet.  As described in more detail below, the methods and systems of the present disclosure may enable mining of additional data from member profiles previously where the data was previously unavailable, Lin ¶19; natural language processing, ¶49).

Claims 12-13, 15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550), Bollinger et al. (US PG Pub. 2017/0060920), and Wang et al (US PG Pub. 2018/0253655) further in view of Wu et al. (US PG Pub. 2017/0364596).

As per claim 12, Lin, Bollinger, and Wang disclose as shown above with respect to claim 8.  Bollinger further discloses identifying a set of critical nodes of the skill network relating to a subset of skills of the set of skills (rank each superset, Bollinger ¶66-¶67).
The Lin, Bollinger, Wang and Wu references are analogous in that all are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose but does not expressly disclose where performing the response action comprises: transmitting a message to a client device associated with a particular potential job applicant of the set of potential job applicants, the message being related to hiring the particular potential job applicant, the particular potential job applicant being associated with a threshold level of proficiency in one or more skills of the subset of skills.
However, Wu teaches where performing the response action comprises: transmitting a message to a client device associated with a particular potential job applicant of the set of potential job applicants, the message being related to hiring the particular potential job applicant, the particular potential job applicant being associated with a threshold level of proficiency in one or more skills of the subset of skills (searcher sends email to candidates from results, Wu ¶103; wherein the results are ranked per Fig. 7 and ¶11; based upon threshold facet values, ¶62; see also ¶79-¶82) (Examiner interprets sending a communication to the highest ranked resultant as the threshold level of proficiency in the skills).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Wang, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  To fulfill this goal, the searcher has to understand which skills are typically required for the position, what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, the knowledge varies over time.  As a result, it is not surmising that even for experienced recruiters, it often requires many searching trials in order to obtain a satisfactory query.  During these searching trials, the searcher may provide various refinements to previous queries, such as adding, removing, or altering search terms, or adding, removing, or altering search filters (Wu ¶3).

As per claim 13, Lin, Bollinger, and Wang disclose as shown above with respect to claim 8.  Wu further teaches where performing the action comprises: communicating with another device to provide information identifying at least one of: a message, a calendar appointment, or a user interface (searcher sends email to candidates from results, Wu ¶103).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Wang, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  To fulfill this goal, the searcher has to understand which skills are typically required for the position, what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, the knowledge varies over time.  As a result, it is not surmising that even for experienced recruiters, it often requires many searching trials in order to obtain a satisfactory query.  During these searching trials, the searcher may provide various refinements to previous queries, such as adding, removing, or altering search terms, or adding, removing, or altering search filters (Wu ¶3).

As per claim 15, Lin, Bollinger, and Wang disclose as shown above with respect to claim 8.  Wu further teaches where determining the role recommendation comprises: determining a recommendation of an entity, of the one or more entities, for a role of the organization, the role being associated with a first subset of the set of skills, the entity being associated with a threshold level of proficiency for a second subset of the set of skills, at least one skill of the second subset not being included in the first subset and having a threshold similarity to a corresponding at least one of the first subset (searcher sends email to candidates from results, Wu ¶103; wherein the results are ranked per Fig. 7 and ¶11; based upon threshold facet values, ¶62; see also ¶79-¶82; returning results, Wu ¶108-¶109).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Wang, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  

As per claims 20 and 21, Lin, Bollinger, and Wang disclose as shown above with respect to claims 16 and 1.  Wu further teaches where the one or more instructions, when executed by the one or more processors, cause the one or more processors to: determine a vulnerable node of the set of nodes, the vulnerable node corresponding to a skill, of the set of skills, with less than a threshold quantity of entities being associated with a threshold level of proficiency in the skill or another skill; and provide information identifying the vulnerable node (infer or derive member attributes, Wu ¶35; latent skills thresholded, ¶79; see also ¶97-¶98).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wu’s method of suggestions in Wang, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in an improved recommendation system.  
The motivation being that there is a need for improved methods as a key challenge in talent search is to translate the criteria of a hiring position into a search query that leads to desired candidates.  To fulfill this goal, the searcher has to understand which skills are typically required for the position, what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, the knowledge varies over time.  As a result, it is not surmising that even for experienced recruiters, it often requires many searching trials in order to obtain a satisfactory query.  During these searching trials, the searcher may provide various refinements to previous queries, such as adding, removing, or altering search terms, or adding, removing, or altering search filters (Wu ¶3).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 2017/0061550), Bollinger et al. (US PG Pub. 2017/0060920), and Wang et al (US PG Pub. 2018/0253655) further in view of Assom et al. (US PG Pub. 2015/0169758).

As per claim 17, Lin, Bollinger, and Wang disclose as shown above with respect to claim 16.  
Lin, Bollinger, and Assom references are analogous in that both are directed towards/concerned with social networking.  The Lin reference teaches the ability to generate skills matrices which are then able to be used and visualized as skills clusters but does not expressly disclose where the at least one skill of the second subset of skills is associated with a higher order relationship to the corresponding at least one skill of the first subset of skills, the higher order relationship being determined based on a shortest path between a first node, of the set of nodes, corresponding to the at least one skill of the second subset of skills and a second node, of the set of nodes, corresponding to the at least one skill of the first subset of skills.
However, Assom teaches where the at least one skill of the second subset of skills is associated with a higher order relationship to the corresponding at least one skill of the first subset of skills, the higher order relationship being determined based on a shortest path between a first node, of the set of nodes, corresponding to the at least one skill of the second subset of skills and a second node, of the set of nodes, corresponding to the at least one skill of the first subset of skills (shortest path algorithm to determine and return sub-graph, Assom ¶68 and ¶74; graphs can be users’ skills, ¶16; matching skills with people from LinkedIn, ¶25).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Assom’s method of determining a shortest path in Wang, Bollinger, and Lin’s system to improve the system and method with reasonable expectation that this would result in a recommendation system that is able to utilize a graphical format.  
The motivation being that the knowledge management in the big-data environment still suffers from unsolved problems, such as combining a plurality of databases and multiple information layers into a single structure, in such a way that complexity of semantic information is organized to allow accessibility 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629